Citation Nr: 0110762	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder, also 
claimed as manic depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had service from June to December 1962 at an 
Academy.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for bipolar disorder, also claimed as manic depression.


FINDING OF FACT

The veteran incurred bipolar disorder during his active 
military service.


CONCLUSION OF LAW

Bipolar disorder was incurred during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.6, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of VA has the burden of 
proof.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (1991).  The 
provision of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); require VA to assist 
the veteran in the development of his claim.  The Board is 
satisfied that VA's duty to assist the veteran has been met.  
The RO has attempted to obtain records from all sources 
identified by the veteran.

The RO was informed by a representative of the National 
Personnel Records Center that the veteran's service medical 
records could not be found at that facility.  However, the 
veteran has submitted a letter from the Navy Department dated 
in December 1962 which informed him that he would be 
honorably discharged because he was disqualified for further 
service due to physical disability.

The veteran has bipolar disorder.  Private medical records 
show that he has been treated medically with Lithium.

During his hearing before the undersigned member of the Board 
in February 2001, the veteran testified that had a manic 
episode a few weeks into "Fleet Summer"  in 1962 at the 
United States Naval Academy.  He was seen by physician and 
was transferred to Bethesda Naval Hospital where he remained 
until his discharge from service in December 1962.  He 
testified that he had recurrences of such illness after his 
separation from service which were treated medically with 
Thorazine, Stelazine, and, more recently, Lithium.

At the time of the hearing, the veteran submitted a letter 
from a former Navy psychiatrist who treated the veteran at 
Bethesda Naval hospital.  The veteran had been admitted in 
July 1961 directly from the Naval Academy where he was 
enrolled as a Midshipman.  His admission was necessary 
because of mounting confusion, agitation, paranoia, 
grandiosity, and poor reality testing.  He was clearly 
psychotic and was treated with high doses of Thorazine and 
Stelazine.  He had no prior history of psychiatric problems 
or treatment.  During the course of his hospitalization, he 
cycled from being cooperative, calm, and rational to being 
agitated, paranoid, grandiose, hyperactive and hostile for 
weeks at a time.  According to the psychiatrist, a medical 
board found that the veteran had severe psychotic illness 
which rendered him unfit for further duty.  At the time of 
his discharge from the hospital, he continued to have 
psychotic illness.  Noting the veteran's current diagnosis of 
bipolar disorder, the psychiatrist reported that it was clear 
in retrospect that the first episode of the veteran's illness 
occurred during has active service.  The psychiatrist 
submitted an original draft of his report to the medical 
board.  In his conclusion, the author of the report stated 
that the veteran had reached maximum benefit of 
hospitalization for a severe, acute, paranoid-type 
schizophrenic reaction, was in tenuous remission, and further 
treatment would not restore him to duty status.

The Board finds the veteran's testimony credible.  Original 
documentation generated at the time of the veteran's service 
tends to prove service incurrence.  Based a review of the 
entire record, the Board finds that the veteran incurred 
bipolar disorder during his service.


ORDER

Service connection for bipolar disorder is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

